DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
                                           Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cline et al (Published Application No. 2008/0282459).           Cline et al discloses an apparatus with elements as claimed wherein same is capable of processing lupines and comprising a tank configure to receive a portion of lupines for processing (14), the tank having an outer surface defining a receiving cavity within (14; Fig. 1), the tank comprising a fluid inlet at a bottom end of the tank (16), the inlet configured to receive fluid into the tank; and a fluid outlet at a top end of the tank (see 15 in Fig. 1), the fluid outlet configured to receive fluid from the tank; a motor attached to a the tank (via 60); an agitator rotatably coupled to the motor (impeller 99, see Fig. 2; motor inherently coupled to impeller to drive same), the agitator configured to be rotated by the motor; and a heater fluidally connected to the fluid inlet (heater 100 is connected by line 112-1; see Fig. 3), the heater configured to increase a temperature of the fluid.
Regarding claim 2, said apparatus is capable of treating lupines comprising lupinus mutabilis beans.         Regarding claim 3, Cline et al further discloses a recirculation line configured to direct fluid from the fluid outlet to the fluid inlet (from opening 15 and passing down past the impeller 99 and into line 110; see Figs. 1 and 2).
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (Published Application No. 2008/0282459).           Regarding claim 1, the fluid inlet (16) in Cline et al is considered to be “at a bottom end of the tank” and not necessarily the bottom.  However, in the alternative, it is not seen where the inlet being at the very bottom would make for a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have moved the inlet in Cline et al as a matter of preference.          Also regarding claim 1, the fluid outlet (15) in Cline et al is considered to be “at a top of the tank” (see flat area where 60 is attached).  However, in the alternative, it is not seen where providing same at the very top would make for a patentable distinction so as long as the water has access to element 60, and again, it would have been further                                                  Allowable Subject Matter
6.      Claim 13 is allowed.         Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.         Regarding claims 8 and 13, the prior art of record neither discloses nor teaches the lupine processing apparatus as specifically claimed and including the controller directed to processing lupines specifically.           Regarding claims 4-7, it would not have been obvious to one having ordinary skill in the art to have modified the tub of Cline et al to include same as these items are not associated with bathing tubs and there is no motivation to include same.           Regarding claims 9-11, it would not have been obvious to have substituted such 
        


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
March 27, 2021